DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5, 14-18, and 22-26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,248,743 (“Goettler”) in view of US Pat. 6,632,863 (“Hutchinson”).
Considering Claims 1, 3, and 4: Goettler teaches a composition containing a polymeric matrix and wet wood pulp.  (Goettler, Abstract; col 1, lines 35-53).  Goettler teaches an example composition that is prepared by adding wet pulp to a mixture of polyethylene and ethylene vinyl acetate rubber.  (Id. at col 9, lines 3-22).  In this example of Goettler, the wet pulp of Goettler contains 19.7 parts of dry pulp and 30.3 parts of water.  (Id. at col 9, lines 10-15).  Accordingly, it is calculated that the pulp in the example of Goettler contains about 60 percent water.  The water content in the pulp in the example of Goettler falls within the claimed “wt% moisture” range of claims 1, 3, and 4.  The mixture of polyethylene and ethylene vinyl acetate rubber in the example of Goettler reads on the polymeric matrix of claim 1.  Goettler teaches that mixing in a Brabender mixer for 15 minutes at 140 °C achieves “good” dispersion of the pulp in the polymeric matrix.  (Id. at col 9, lines 15-21).
	With respect to the “substantially uniformly dispersed” limitation of claim 1, Goettler describes the composition of Goettler as “a composite of wood pulp uniformly dispersed in a polymeric matrix.”  (Id. col 1, lines 10-11).
	With respect to the “water is removed during said melt processing” limitation of claim 1, Goettler teaches that “water is at least partially evaporated concurrently with the mixing.”  (Id. col 3, lines 45-56).
	Goettler does not teach an example composition that contains the claimed proportion of wood pulp or that the composition is pelletized.  However, Hutchinson teaches pellets of cellulosic material and a polyolefin where the cellulosic material is present in an amount of between about 45% and about 90% and the polyolefin is present in an amount between about 10% and about 40%.  (Hutchinson, Abstract; col 3, lines 30-38).  Hutchinson teaches an example of pellets containing 85% cellulosic filler, 10% high density polyethylene (HDPE), and 5% of a lubricant.  (Id. col 8, lines 10-27).  Hutchinson teaches that the pellets “may be processed in an extruder . . . to make a desired end product.”  (Id. col 5, lines 6-9).  Hutchinson teaches that a wide range of cellulosic materials can be used, including various wood materials (e.g., sawdust, wood particles, wood flour), wheat pulp, and “other similar, suitable, or conventional materials.”  (Id. col 2, lines 60-67).  Based on these statements of Hutchinson, one of ordinary skill would have a reasonable expectation of success in combining Goettler and Hutchinson because Goettler’s wood pulp is “similar” to the wood products and wheat pulp expressly listed by Hutchinson and because wood pulp is a “conventional” cellulosic material.  The example of Hutchinson containing 85% cellulosic filler (id. col 8, lines 10-15) has an amount of cellulosic material falling within the 80% to 99% range of claim 1.  The pellets taught by Hutchinson (id. col 8, lines 23-25; Abstract) read on the pelletized limitation of claim 1.
	The examiner notes that while Hutchinson appears to prefer cellulosic material with lower moisture content, the references expressly states that “the cellulosic composite concentrate may have a moisture content greater than about 10% by weight.”  (col 3, lines 58-61).
	Goettler and Hutchinson are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polyolefin–cellulose blends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cellulose content and pellet form taught by Hutchinson in the composition of Goettler, and the motivation would have been, as Hutchinson suggests, that cellulose material in pellets with the polyolefin “may be substantially prevented from reabsorbing moisture from the environment during storage and shipping, even if the storage or shipping environment is not moisture-controlled.”  (Id. col 5, lines 41-46).  Hutchinson further suggests that the pellets can “be stored and later shipped to remote locations (e.g., to be combined with any remaining ingredients) without reabsorbing an appreciable amount of moisture.”  (Id. col 5, lines 35-40).
With respect to the “adding water” limitation of claim 1, Goettler teaches that “the degree of dispersion [of the composition] continues to improve as water is added up to about 40% of the wet fiber weight.”  (Id. col 8, lines 25-28, emphasis added).  The Abstract of Goettler additionally states that “[w]ater is added if needed to provide the requisite low tensile strength.”  The examiner also notes that the “adding water” limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Goettler and Hutchinson teach a product having the claimed structure, and there is no evidence that the step of adding water to the pulp would materially affect the structure of the final product.
Considering Claim 2: Goettler teaches the use of masterbatches to prepare compositions.  (Goettler, col 4, lines 55-57).  Additionally, the term “masterbatch” of claim 2 does not appear to limit the structure of the claimed cellulosic composite.
Considering Claim 5: Goettler teaches grades of pulp that Goettler identifies as AC, BP, NC, NB, and JB.  (Goettler, col 7, lines 40-50).  It is not clear to the examiner whether these pulps are mechanical pulps or chemical pulps.  However, one of ordinary skill would understand that these pulps would be either mechanical pulps or chemical pulps because mechanical pulps and chemical pulps are the two categories of wood pulps.
Considering Claims 14-16: Goettler teaches several different types of polymers, including polyolefins, polystyrene, polyamides, and ABS copolymers.  (Goettler, col 2, lines 1-18).
Considering Claims 17, 18, and 22-25: Goettler teaches an example composition that contains the lubricant stearic acid and the filler silica.  (Goettler, col 8, lines 55-65).  In this example of Goettler, the silica is used in an amount of about 6 percent.
Considering Claim 26: Goettler is silent as to the moisture uptake of the composition under the conditions recited by claim 26.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the claimed property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a moisture uptake of less than 1 wt % after 96 hours of immersion in water, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I), (II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
Claims 6-9, 19-21, 27, and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over 4,248,743 (“Goettler”) and US Pat. 6,632,863 (“Hutchinson”), as applied above to claims 1, 5, 17, 18, and 26, and further in view of US 2009/0314442 (“Sain”).
Considering Claims 6-9 and 42:  The relevant teachings of Goettler and Hutchinson are discussed above with respect to the obviousness rejection of claims 1 and 5.
Goettler is silent as to the source of the pulp.  However, Sain teaches thermoplastic composition containing lignocellulosic fibers in the form of pulp.  (Sain, ¶¶ 0002, 0063).  Sain teaches that it is suitable to use mechanical and chemical methods to prepare the pulps.  (Id. at ¶ 0063).  Sain teaches that the pulp may be prepared in the kraft process.  (Id. at ¶ 0095).  Sain teaches that the pulp may suitably contain a lignin content of 0.01 to 30 percent.  (Id. at ¶ 0098).  Sain teaches recycled fibers.  (Id. at ¶ 0095).  Sain is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polymer–pulp compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the pulps of Sain in the composition of Goettler, and the motivation to have done so would have been that it is obvious to select a prior composition based on an art recognized suitability for its intended purpose.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Sain shows that pulps having the features recited by claim 6-9 and 42 were known in the art to be suitable pulps for preparing the polymer–pulp compositions of Sain, and one of ordinary skill would have had a reasonable expectation that they would likewise be suitable as pulps in the polymer–pulp compositions of Goettler.
Considering Claims 19-21:  The relevant teachings of Goettler and Hutchinson are discussed above with respect to the obviousness rejection of claims 1, 17, and 18.
Goettler does not teach an additive that Goettler identifies as a coupling agent.  However, Sain teaches thermoplastic composition containing lignocellulosic fibers in the form of pulp.  (Sain, ¶¶ 0002, 0063).  Sain teaches adding a coupling agent that is a maleic anhydride grafted polyolefin in an amount of between about 2 and about 10 percent to the composition.  (Id. at ¶ 0104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the maleic anhydride grafted polyolefin coupling agent of Sain to the composition of Goettler, and the motivation to have done so would have been, as Sain suggests, that the coupling agent enhances the interface between the polymer and the fibers.  (Id.).
Considering Claim 27:  The relevant teachings of Goettler and Hutchinson are discussed above with respect to the obviousness rejection of claims 1 and 26.
Sain teaches that polymer–pulp compositions may be effectively used in “automotive, aerospace, furniture, sports articles, upholstery and other structural and semi-structural applications.”  (Sain, Abstract).
Claims 28-39, 43, and 45 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,248,743 (“Goettler”) in view of US Pat. 6,632,863 (“Hutchinson”).
Considering Claims 28-31 and 39: Goettler teaches methods of making compositions containing a polymeric matrix and wet wood pulp.  (Goettler, Abstract; col 1, lines 35-53).  Goettler teaches an example composition that is prepared by adding wet pulp to a mixture of polyethylene and ethylene vinyl acetate rubber.  (Id. at col 9, lines 3-22).  In the example, Goettler teaches that mixing in a Brabender mixer for 15 minutes at 140 °C achieves “good” dispersion of the pulp in the polymeric matrix.  (Id. at col 9, lines 15-21).  In this example of Goettler, the wet pulp of Goettler contains 19.7 parts of dry pulp and 30.3 parts of water.  (Id. at col 9, lines 10-15).  Accordingly, it is calculated that the pulp in the example of Goettler contains about 60 percent water.  The water content in the pulp in the example of Goettler falls within the claimed “wt% moisture” range of claims 28-31.  The mixture of polyethylene and ethylene vinyl acetate rubber in the example of Goettler reads on the polymeric matrix of claim 28.
With respect to the “adding water” step of claim 28, Goettler teaches that “the degree of dispersion [of the composition] continues to improve as water is added up to about 40% of the wet fiber weight.”  (Id. col 8, lines 25-28, emphasis added).  The Abstract of Goettler additionally states that “[w]ater is added if needed to provide the requisite low tensile strength.”
With respect to the “substantially uniformly dispersed” limitation of claim 28, Goettler describes the composition of Goettler as “a composite of wood pulp uniformly dispersed in a polymeric matrix.”  (Id. col 1, lines 10-11).
	With respect to the “water is removed during said melt processing” limitation of claim 28, Goettler teaches that “water is at least partially evaporated concurrently with the mixing.”  (Id. col 3, lines 45-56).
Goettler does not teach an example composition that contains the claimed proportion of wood pulp or that the composition is pelletized.  However, Hutchinson teaches pellets of cellulosic material and a polyolefin where the cellulosic material is present in an amount of between about 45% and about 90% and the polyolefin is present in an amount between about 10% and about 40%.  (Hutchinson, Abstract; col 3, lines 30-38).  Hutchinson teaches an example where a composition containing 85% cellulosic filler, 10% high density polyethylene (HDPE), and 5% of a lubricant is extruded and cut into pellets.  (Id. col 8, lines 10-27).  Hutchinson teaches that the pellets “may be processed in an extruder . . . to make a desired end product.”  (Id. col 5, lines 6-9).  Hutchinson teaches that a wide range of cellulosic materials can be used, including various wood materials (e.g., sawdust, wood particles, wood flour), wheat pulp, and “other similar, suitable, or conventional materials.”  (Id. col 2, lines 60-67).  Based on these statements of Hutchinson, one of ordinary skill would have a reasonable expectation of success in combining Goettler and Hutchinson because Goettler’s wood pulp is “similar” to the wood products and wheat pulp expressly listed by Hutchinson and because wood pulp is a “conventional” cellulosic material.  The example of Hutchinson containing 85% cellulosic filler (id. col 8, lines 10-15) has an amount of cellulosic material falling within the 80% to 99% range of claim 28.  The pellet formation step taught by Hutchinson (id. col 8, lines 23-25; Abstract) read on the pelletizing step of claim 28.
	The examiner notes that while Hutchinson appears to prefer cellulosic material with lower moisture content, the references expressly states that “the cellulosic composite concentrate may have a moisture content greater than about 10% by weight.”  (col 3, lines 58-61).
Goettler and Hutchinson are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polyolefin–cellulose blends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cellulose content and pellet formation step taught by Hutchinson in the method of Goettler, and the motivation would have been, as Hutchinson suggests, that cellulose material in pellets with the polyolefin “may be substantially prevented from reabsorbing moisture from the environment during storage and shipping, even if the storage or shipping environment is not moisture-controlled.”  (Id. col 5, lines 41-46).  Hutchinson further suggests that the pellets can “be stored and later shipped to remote locations (e.g., to be combined with any remaining ingredients) without reabsorbing an appreciable amount of moisture.”  (Id. col 5, lines 35-40).
Considering Claims 32 and 33: Hutchinson teaches that the pellets are mixed with remaining ingredients (e.g., remaining polyolefin) before blending and extruding through a die system to form a final product.  (Hutchinson, col 6, lines 1-58).  One of ordinary skill would reasonably understand such an extrusion process to fall within the scope of the “melt processing” of claim 32.  The remaining polyolefin contemplated by Hutchinson (id. col 6, line 14) reads on the diluting of claim 33.  
Considering Claim 34: Goettler teaches example compositions that contain a carbon black filler.  (Goettler, col 9, lines 10-15).  Hutchinson also teaches that the final product includes an inorganic filler that reads on the filler of claim 34.  (Hutchinson, col 6, line 45-27)
Considering Claim 35: Goettler teaches that mixtures are processed in a Brabender mixer.  (Goettler, col 9, lines 15-20; col 3, lines 38-42; col 4, lines 18-21).  This mixing step reads on the compounding of claim 35.  Additionally, the extrusion taught by Hutchinson reads on the extrusion of claim 35.  (Hutchinson, col 6, lines 17-20)
Considering Claim 36: The initial cellulose content of the pellets taught by Hutchinson (discussed above with respect to claim 28) reads on the first range of claim 36, and Hutchinson further teaches that the end product contains between 35 and 70% cellulose (Hutchinson, col 6, lines 23-26).  This range substantially overlaps with the second range of claim 36.  
Considering Claim 37: The polyethylene taught by both Goettler and Hutchinson reads on the thermoplastic limitation of claim 37.
Considering Claim 38:  Goettler teaches that additional water is added to the pulp.  (Goettler, col 9, lines 49-53).
Considering Claims 43 and 45:  Goettler teaches that mixtures are processed in a Brabender mixer.  (Goettler, col 9, lines 15-20; col 3, lines 38-42; col 4, lines 18-21).  This mixing step of Goettler reads on the batch mixing of claim 43.  With respect to claim 45, neither claim 43 nor claim 45 requires that the claimed process includes melt processing by thermokinetic mixing.
Claims 40, 41, 44, and 46 are rejected under 35 U.S.C. § 103 as being unpatentable over 4,248,743 (“Goettler”) in view of US Pat. 6,632,863 (“Hutchinson”).
Considering Claim 40:  Goettler teaches methods of making compositions containing a polymeric matrix and wet wood pulp.  (Goettler, Abstract; col 1, lines 35-53).  Goettler teaches an example composition that is prepared by adding wet pulp to a mixture of polyethylene and ethylene vinyl acetate rubber.  (Id. at col 9, lines 3-22).  In the example, Goettler teaches that mixing in a Brabender mixer for 15 minutes at 140 °C achieves “good” dispersion of the pulp in the polymeric matrix.  (Id. at col 9, lines 15-21).  In this example of Goettler, the wet pulp of Goettler contains 19.7 parts of dry pulp and 30.3 parts of water.  (Id. at col 9, lines 10-15).  Accordingly, it is calculated that the pulp in the example of Goettler contains about 60 percent water.  The water content in the pulp in the example of Goettler falls within the claimed “wt% moisture” range of claim 40.  The mixture of polyethylene and ethylene vinyl acetate rubber in the example of Goettler reads on the polymeric matrix of claim 40.
With respect to the “adding water” step of claim 40, Goettler teaches that “the degree of dispersion [of the composition] continues to improve as water is added up to about 40% of the wet fiber weight.”  (Id. col 8, lines 25-28, emphasis added).  The Abstract of Goettler additionally states that “[w]ater is added if needed to provide the requisite low tensile strength.”
With respect to the “substantially uniformly dispersed” limitation of claim 40, Goettler describes the composition of Goettler as “a composite of wood pulp uniformly dispersed in a polymeric matrix.”  (Id. col 1, lines 10-11).
	With respect to the “water is removed during said melt processing” limitation of claim 40, Goettler teaches that “water is at least partially evaporated concurrently with the mixing.”  (Id. col 3, lines 45-56).
Goettler does not teach the claimed proportion of wood pulp or that the compounded mixture is pelletized and then extruded, compression molded, or injection molded to produce an article, as recited by claim 40.  However, Hutchinson teaches pellets of cellulosic material and a polyolefin where the cellulosic material is present in an amount of between about 45% and about 90% and the polyolefin is present in an amount between about 10% and about 40%.  (Hutchinson, Abstract; col 3, lines 30-38).  Hutchinson teaches an example where a composition containing 85% cellulosic filler, 10% high density polyethylene (HDPE), and 5% of a lubricant is extruded and cut into pellets.  (Id. col 8, lines 10-27).  Hutchinson teaches that the pellets “may be processed in an extruder . . . to make a desired end product.”  (Id. col 5, lines 6-9).  Hutchinson teaches that a wide range of cellulosic materials can be used, including various wood materials (e.g., sawdust, wood particles, wood flour), wheat pulp, and “other similar, suitable, or conventional materials.”  (Id. col 2, lines 60-67).  Based on these statements of Hutchinson, one of ordinary skill would have a reasonable expectation of success in combining Goettler and Hutchinson because Goettler’s wood pulp is “similar” to the wood products and wheat pulp expressly listed by Hutchinson and because wood pulp is a “conventional” cellulosic material.  The example of Hutchinson containing 85% cellulosic filler (id. col 8, lines 10-15) has an amount of cellulosic material falling within the 80% to 99% range of claim 40.  The pellet formation step taught by Hutchinson (id. col 8, lines 23-25; Abstract) read on the pelletizing step of claim 40.
	The examiner notes that while Hutchinson appears to prefer cellulosic material with lower moisture content, the references expressly states that “the cellulosic composite concentrate may have a moisture content greater than about 10% by weight.”  (col 3, lines 58-61).
Goettler and Hutchinson are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polyolefin–cellulose blends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cellulose content, pellet formation step, and extrusion step taught by Hutchinson in the method of Goettler, and the motivation would have been, as Hutchinson suggests, that cellulose material in pellets with the polyolefin “may be substantially prevented from reabsorbing moisture from the environment during storage and shipping, even if the storage or shipping environment is not moisture-controlled.”  (Id. col 5, lines 41-46).  Hutchinson further suggests that the pellets can “be stored and later shipped to remote locations (e.g., to be combined with any remaining ingredients) without reabsorbing an appreciable amount of moisture.”  (Id. col 5, lines 35-40).
Considering Claim 41:  Hutching teaches that the extruder is operated at 3710 psi (i.e., about 250 atmospheres).  (Hutchinson, col 8, lines 15-27).  One of ordinary skill would reasonably expect that the application of such pressures would increase the density of the product passing through the extruder prior to extrusion.
Considering Claims 44 and 46:  Goettler teaches that mixtures are processed in a Brabender mixer.  (Goettler, col 9, lines 15-20; col 3, lines 38-42; col 4, lines 18-21).  This mixing step reads on the batch mixing of claim 44.  With respect to claim 46, neither claim 44 nor claim 46 requires that the claimed process includes melt processing by thermokinetic mixing.
Response to Arguments
Applicant’s arguments in the remarks dated July 13, 2022, have been fully considered, and the examiner responds as follows.
A) At page 10 of the remarks, applicant asserts that the obviousness rejection should be withdrawn because Hutchinson teaches away from the use of wet pulp.  This argument has been fully considered but is not found to be persuasive.  Applicant does not identify the passage in Hutching that applicant is relying on and does not explain why this passage amounts to a teaching away from the claimed composition.  The examiner notes that Goettler teaches advantages of adding water to achieve the objectives of Goettler, stating in the Abstract that “[w]ater is added if need to provide the requisite low tensile strength.” 
B) At page 10 of the remarks, applicant asserts that the obviousness rejections that rely on Sain should be withdrawn because Sain “appears to teach away from” the newly added limitations.  Applicant cites a paragraph in Sain that identifies that preferably moisture is removed “by drying to below 5%.”  This argument has been fully considered but is not found to be persuasive.  This passage of Sain quoted by applicant does not amount to a teaching away of the combination of references because it does not criticize, discredit, or otherwise discourage the claimed combination.  Instead, it merely identifies a preferable water content for pellets used in the application of Sain.   The examiner notes that Goettler teaches advantages of adding water to achieve the objectives of Goettler, stating in the Abstract that “[w]ater is added if need to provide the requisite low tensile strength.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767